                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


RICKEY NELSON JONES                                             CIVIL ACTION

VERSUS                                                          NO. 18-12181

DONNA MOORE, ET AL.                                             SECTION: “B”(5)

                               ORDER AND REASONS

     Before the Court are defendants Donna Moore, Louis Moore,

Giselle    Jackson,      and    Donald       Julien   &   Associates,      Inc’s

(collectively “defendants”) motion to dismiss for lack of subject

matter    jurisdiction    (Rec.    Doc.      11),   plaintiff    Rickey   Nelson

Jones’s response to motion to dismiss and cross motion for order

of default (Rec. Doc. 13), defendants’ response to plaintiff’s

cross motion for order of default (Rec. Doc. 15) and reply to

plaintiff’s response to defendants’ motion to dismiss (Rec. Doc.

20), and plaintiff’s sur-reply to defendants’ motion to dismiss

(Rec. Doc. 23). For the reasons discussed below,

     IT IS ORDERED that the motion to dismiss for lack of subject

matter jurisdiction is GRANTED.

     IT IS FURTHER ORDERED that the cross motion for order of

default is DENIED.

FACTS AND PROCEDURAL HISTORY

     Plaintiff is a resident of Maryland. See Rec. Doc. 1 at 2. He

is the personal representative of his mother’s will and independent

court appointed executor and administrator of his mother’s estate.

                                         1
See id. Plaintiff’s mother died while domiciled in the Parish of

Orleans, state of Louisiana. See Rec. Doc. 11-1 at 2. Defendants

are residents of Louisiana. See id. at 1.

       Plaintiff brings this breach of contract action asserting

diversity jurisdiction pursuant to 28 U.S.C. § 1332. See Rec. Doc.

1 at 2. The contract concerns plaintiff’s mother’s real property

located at 3430 Franklin Avenue, New Orleans, Louisiana (“the

Property”). See Rec. Doc. 1-1 at 2. Plaintiff’s mother’s will

states that the Property is to be sold and the proceeds are to be

distributed equally amongst five individuals, including plaintiff.

See Rec. Doc. 20 at 1. The succession of plaintiff’s mother is

filed in the Civil District Court of the Parish Orleans, State of

Louisiana. See Rec. Doc. 11-1 at 2.

       On January 9, 2019, defendants filed a motion to dismiss for

lack of subject matter jurisdiction. See Rec. Doc. 11. On January

11, 2019, plaintiff filed a response and cross motion for order of

default. See Rec. Doc. 13. On January 17, 2019, defendants filed

a response to plaintiff’s cross motion for order of default. See

Rec. Doc. 15. On January 23, 2019, defendants filed a reply to

plaintiff’s response to defendants’ motion to dismiss. See Rec.

Doc.   20.   On   March   1,   2019,   plaintiff   filed   a   sur-reply   to

defendants’ motion to dismiss. See Rec. Doc. 23.




                                       2
LAW AND ANALYSIS

      A. Lack of Subject Matter Jurisdiction

      Federal courts are courts of limited jurisdiction. See Orlean

Shoring, LLC v. Patterson, 2011 U.S. Dist. LEXIS 36105, at *6 (E.D.

La.   2011).   “Because     federal    courts       are   courts   of   limited

jurisdiction, absent jurisdiction conferred by statute, they lack

the power to adjudicate claims.” Buck Kreihs Co. v. Ace Fire

Underwriters Ins. Co., 2004 U.S. Dist. LEXIS 12442, at *6 (E.D.

La.   2004).   Therefore,    federal       courts    must   dismiss     lawsuits

whenever it appears that subject matter jurisdiction is lacking.

See Buck Kreihs Co., 2004 U.S. Dist. LEXIS 12442, at *7.

      Rule 12(b)(1) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for lack of subject

matter jurisdiction. “A 12(b)(1) motion may be appropriate . . .

where a defendant alleges that there is no diversity of citizenship

between the parties, jurisdictional amount, and/or the plaintiff's

claim does not involve a federal question.” Id. at *6. “A federal

court cannot adjudicate a case without proper subject matter

jurisdiction.” Pilgrim Bank v. Imperial Fire & Cas. Ins. Co., 2006

U.S. Dist. LEXIS 29299, at *5 (W.D. La. 2006).

      When deciding whether subject matter jurisdiction is lacking,

”a court may evaluate (1) the complaint alone, (2) the complaint

supplemented by undisputed facts evidenced in the record, or (3)

the complaint supplemented by undisputed facts plus the court's

                                       3
resolution of disputed facts.” Buck Kreihs Co., 2004 U.S. Dist.

LEXIS 12442, at *6. All uncontroverted allegations of the complaint

must be accepted as true. See id. “The party asserting jurisdiction

bears the burden of proof on a Rule 12(b)(1) motion to dismiss and

must show that jurisdiction exists.” Lipscomb v. Zurich Am. Ins.

Co., 2012 U.S. Dist. LEXIS 72955, at *3 (E.D. La. 2012).

     For     diversity     jurisdiction        to    exist,    the    amount    in

controversy    must    exceed     $75,000,     and   there    must   be   complete

diversity between the plaintiff and defendants. See Plaquemines

Parish v. BEPCO, L.P., 2015 U.S. Dist. LEXIS 87880, at *29 (E.D.

La. 2015). Complete diversity means that a plaintiff may not be a

citizen of the same state as the defendants. See Pilgrim Bank,

2006 U.S. Dist. LEXIS 29299, at *5. There is no dispute here as to

the amount in controversy. The dispute here is whether there is

complete diversity between plaintiff and defendants. Specifcally,

the dispute is whether plaintiff is a Louisiana or Maryland citizen

for diversity purposes. It is undisputed that defendants are

Louisiana citizens for diversity purposes.

     Complete        diversity    between      plaintiff      and    defendants is

absent here.    Based     on     submitted     matters   of    record,     plaintiff

entered into a contract with defendants to sell the Property to

distribute     the     proceeds     of   the     Property      amongst    the   five

individuals listed in his mother’s will. See Rec. Doc. 20 at 1

(quoting plaintiff’s mother’s last will and testament). Plaintiff

                                         4
engaged in such action to carry out his fiduciary responsibility

as the court appointed executor and administrator of his mother’s

estate. See La. Code Civ. Proc. art. 3191; see also Rec. Doc. 1 at

2 (stating that plaintiff has a fiduciary responsibility for the

Property). Plaintiff offers no evidence that he, in his individual

capacity, is a current owner of the Property. He is an heir with

a future interest in the proceeds of the Property and, moreover,

the   succession     representative        of   the   estate      possessing    the

Property.

      Accordingly,      the   agreement         between     the    plaintiff     and

defendants is not, as plaintiff argues, between two individuals.

The   agreement    is   between   a   succession      representative      and    two

buyers. See Pilgrim Bank, 2006 U.S. Dist. LEXIS 29299, at *11

(remanding   action     for   lack    of    diversity     jurisdiction     because

plaintiff who brought a breach of contract action, rather than a

survival or wrongful death action, in his representative capacity,

was a Louisiana citizen pursuant to 28 U.S.C. § 1332(c)(2)). As

such, plaintiff’s authority for purposes of this breach of contract

lawsuit is his capacity as the succession representative of his

mother’s estate. He seeks to enforce a right of his mother, the

decedent, arising in connection with her succession. See La. Code

Civ. Proc. art. 685. Plaintiff’s mother died while domiciled in

the Parish of Orleans, state of Louisiana, deeming her to be a

Louisiana    citizen    for   diversity         purposes.    See    Williams    v.

                                       5
Bolotovsky, 2017 U.S. Dist. LEXIS 171170, at *12 (E.D. La. 2017)

(stating that for the purposes of diversity jurisdiction, the

citizenship of a natural person is determined by the individual’s

domicile); see also Succession of Garrett, 2007 U.S. Dist. LEXIS

81003, at *22 (E.D. La. 2007)(agreeing that 28 U.S.C. § 1332(c)(2)

mandates that if a suit is being brought on behalf of an estate,

the court must look at the citizenship of the decedent). Therefore,

plaintiff is deemed a Louisiana citizen, not a Maryland citizen,

for diversity purposes. See 28 U.S.C. § 1332(c)(2) (stating that

the legal representative of the estate of a decedent shall be

deemed to be a citizen only of the same state as the decedent).

Thus, complete diversity does not exist between plaintiff and

defendants as defendants are also Louisiana citizens for diversity

purposes. See Pilgrim Bank, 2006 U.S. Dist. LEXIS 29299, at *5

citing to Ziegler v. Champion Mortg. Co., 913 F.2d 228, 229 (5th

Cir. 1990).

     Having found that diversity jurisdiction does not exist and

plaintiff does not allege any claims under federal law, plaintiff’s

lawsuit is dismissed for lack of subject matter jurisdiction.

Furthermore, if the Court was to exercise jurisdiction over this

action, it would incorrectly assume control over the primary assets

of the decedent’s succession which is filed in the Civil District

Court for the Parish of Orleans. See generally, Succession of

Garrett, 2007 U.S. Dist. LEXIS 81003, at *22 (abstaining from

                                 6
exercising jurisdiction over an action because, amongst other

things, the court would assume control of property in the custody

of the Louisiana probate court).

      B. Default

      Plaintiff also seeks entry of an order of default against the

defendants pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure. 1 See Rec. Doc. 13 at 2. Specifcally, plaintiff argues

that defendants untimely filed their motion to dismiss. See id.

However, defendants were granted an extension of time to file their

responsive pleading(s) no later than January 17, 2019. See Rec.

Doc. 10. Defendants filed their motion to dismiss almost one week

before that deadline, on January 9, 2019. See Rec. Doc. 11.

Therefore,    defendants    timely    filed   their   motion   to   dismiss.

Plaintiff is not entitled to an order of default.



      New Orleans, Louisiana this 3rd day of July 2019




                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




1 “When a party against whom a judgment for affirmative relief is sought has
failed to plead or otherwise defend, and that failure is shown by affidavit or
otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

                                       7
